 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDganizations,to join orassist Local 749, GeneralDrivers,Warehousemen andHelpersUnion,affiliatedwith International Brotherhood of Teamsters,Chauf-feurs,Warehousemenand Helpersof America, A. F. of L.,or any other labororganization,to bargaincollectivelythrough representatives of their own choos-ing, and to engage in other concerted activitiesfor thepurpose of collectivebargainingor othermutual aid or protection,as guaranteed in Section 7 of theAct, or to refrain from anyor all of such activities,except to the extent thatsuch right may be affectedby an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8 (a) (3)of the Act.WE WILLoffer Dale Rex immediate and full reinstatement to his former orsubstantiallyequivalent positionwithout prejudiceto any seniority or otherrights and privilegespreviously enjoyedand wewill make wholesaid employeefor any loss of pay sufferedas a result of the discrimination against him.All our employees are freeto become,remain,or to refrain from becoming orremainingmembers of anylabor organization except to the extent that this rightmay be affectedby an agreement in conformity with Section 8 (a) (3) of the Na-tional Labor Relations Act.PETROLEUM CARRIERS, INC.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.LA POINTE MACHINE TOOL COMPANYandAMERICAN FEDERATION OFTECHNICAL ENGINEERS, AFL, PETITIONER.Case No. 1-RC-34142.July 28,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before George A. Sweeney,hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.Thelabor organizations involved claim to represent certain em-ployees of the Employer.'3.Since December 1944, the Intervenor has been in contractual rela-tions with the Employer as the representative of all the Employer'shourly rated employees,including the draftsmen now sought to berepresented by the Petitioner'On July 1, 1952, the Intervenor en-tered into a collective-bargaining agreement with the Employer for aterm expiring on December 31, 1953.A clause in this agreement1 Local 3536,United Steelworkers of America,CIO, was permitted to Intervene at thehearing.2 As a result of a consent election, the Intervenor was designated the bargaining repre-sentative of the Employer's production and maintenance employees and draftsmen.Pur-suant to the July 1950 contract the office clerical employees were added to this unit.109 NLRB No. 91. LA POINTE MACHINE TOOL COMPANY515provided for reopening the contract on July 1, 1953, for the limitedpurpose of changing or- discussing wages and vacation benefits. Pur-suant to this clause, the parties, on June 26, 1953, modified variousterms of their agreement and, in addition, extended the terminationThe Intervenorand the Employer urge this extended agreement as a bar to thisproceeding and therefore move to dismiss the petition.Before the execution of the extended contract, the Petitioner fileda representation petition which was withdrawn without prejudice onJune 23,1953.The present petition was thereafter filed on October 22,1953, which was timely with respect to the original contract terminaldate of December 31, 1953.For this reason, the Petitionerassertsthat, under the Board's premature extension doctrine, the extendedcontract does not bar this proceeding.The Intervenor and the Employer, on the other hand, contend thatthe premature extension doctrine is inapplicable because the Petitionerparticipated in the negotiations resulting in the extended agreementand accepted for its constituents the benefits therein provided.Under the premature extension doctrine, a petition which is timelyfiledwith respect to the termination date of the original contract isnot barred by the extended contract.'However, in theRaytheoncase 4the Board made an exception to this doctrine and found a contract bar'where the petitioning union actually participated in the negotiationof the extended contract and accepted its benefits.We have considered the evidence relied upon by the Intervenor andthe Employer to show the applicability of theRaytheonrule and findthat it does not establish that the Petitioner participated in thenegotiations of the extended agreement or received any benefitsthereunder.'Accordingly, we find that the extended agreement does not preventthe processing of the instant, petition.We further find that a ques=tion affecting commerce exists concerning the representation of em-ployees of the Employer within the meaning of Section 9 (c) (1)and Section 2, (6) and (7) of the Act.We shall therefore deny themotion of the Employer and the Intervenor to dismiss the petitionherein ssThis principle has been reasserted in the recentAmerican Steel c• Wire Division ofUnited States Steel Corporationcase, 109 NLRB 373. Although dissenting in that case,Chairman Farmer and Member Murdock consider themselves bound by the majority hold-ing therein.4 Raytheon Manufacturing Company,98 NLRB 1330.This principle was reiterated inGeneral Electric Company(River Works),107 NLRB 705 In theRaytheoncase, the record there discloses that the petitioning union had enteredinto an agreement with the incumbent union whereby the petitioning union was given cer-tain bargaining rights, as a result of which at least one official representative of the peti-tioning union participated in the negotiations of the extended contract.9 The Employer also moved to dismiss the petition on the grounds that(a) the Peti-tioner's amendment of the unit defined in its petition by adding the classification of draft-334811-55-vol 109-34 ,516DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The appropriate unit :The Petitioner seeks to represent a unit of draftsmen, drafting ap-prentices, tracers, detailers, designers, and checkers, excluding all otheremployees, the chief draftsmen, professional employees, guards,watchmen, and supervisors as defined in the Act. The Employer andthe Intervenor, which currently represents the drafting employeesas part of a production, maintenance, and office clerical unit, urge thatthe only appropriate unit is the broader unit.They contend that theproposed smaller unit is inappropriatebecause (a) the history of bar-gaining on a plantwide basis has achieved industrial stability; (b)drafting employees have the same interests as production employees;(c)drafting employees participate in the same plantwide profit-sharing plan (Scanlon Plan) as production employees, thereby cre-ating a greater degree of cooperation and integration of activities inthe plant than is customarily found in the industry; and (d) there areother technical employees such as expediters, inspectors, and tool-makers whom the Petitioner does not seek to include in the proposedtechnical unit.There are approximately 40 employees in the unit requested by thePetitioner.These employees, together with certain engineers andclerical employees whom the parties agree to exclude,' constitute theengineering department.This department is located on the third floorof the plant adjacent to the toolroom where some 40 toolroom em-ployees are employed.With the exception of the toolroom and someproduction control employees, all production work is performed onthe first two floors of the plant.The draftsmen and designers design and detail the complicatedbroaching machines, cutting tools, and fixtures manufactured by theEmployer.The tracers, detailers, and checkers perform the lesser.skilled drafting jobs.All of these employees are supervised by thechief draftsman who is himself responsible to the chief engineer. Be-cause of the technical nature of the product manufactured by the Em-ployer, some contact between production employees and drafting em-ing apprentices and checkers increased the number of employees in the unit;(b) the Peti-tioner did not make the required showing of interest; (c) the Regional Director did notavail himself of the opportunity to check the Petitioner's showing of interest against theEmployer's payroll, and (d) the intent expressed in the "no raiding" pact between theC.I.O and the A.F L. should bar this petition.We find no merit in these contentions forthe followingreasons:(a)The Petitioner's amendment of the petition merely particu-larized thevarious job classifications utilized by the Employer; (b) the Petitioner's show-ing of interest is an administrative matter for the determination of the Board and is notsubject to collateral attack.StokelyFoods,Inc,78 NLRB 842 ; 0D. Jennings & Com-pany,68 NLRB 516 ; (c) we are satisfied that an adequate investigation of the Petitioner'sshowing of interest has been made; and (d) on the present state of the record, the afore-mentioned "no raiding" agreement is not a sufficient ground fordismissingthe petition.Accordingly, the Employer'smotion to dismiss thepetitionis denied.7Electric engineer, service engineer, chief tool engineer, the vice presidentin chargeof research engineering, the chief engineer, the chief draftsman, 2 full-time and 1 part-tine,stenographers, and a microfilm operator. LA POINTE MACHINE TOOL COMPANY517ployees occurs.Thus, production employees may request clarifyinginformation from drafting employees concerning some detail or speci-fication contained in blueprints prepared by the latter.There arealso occasions when drafting employees enter the production areasto discuss problems with production employees.On other occasions,drafting employees may be placed on special assignment in the shop.However, drafting employees and production employees do not inter-change with each other.Inasmuch as drafting employees have been represented as part ofthe overall unit, they have enjoyed the same benefits, working condi-tions, and have participated in the same profit-sharing plan, as pro-duction employees.Although drafting employees work the samenumber of hours as production employees, the latter work a 5-dayweek, whereas drafting employees ,work 6 days.Unlike productionworkers, drafting employees do not bid for vacant jobs.Under all the circumstances, and in view of the specialized skilland distinctive character of the work performed by the draftingemployees, we find that these employees are technical employees .sWefurther find, contrary to the contention of the Employer and theIntervenor, that expediters, inspectors, and toolmakers, are not tech-nical employees.'As the drafting employees are the only technicalemployees in the plant, and as such have interests sufficiently differentfrom the production and maintenance employees to warrant separaterepresentation, they may constitute a separate appropriate unit.10However, we will make no final unit determination until we have firstascertained the desires of the employees as expressed in the electionherein directed.Accordingly, we shall direct a separate electionamong the following group of employees at the Employer's Hudson,Massachusetts, plant :All draftsmen, drafting apprentices, tracers, detailers, designers,and checkers, excluding all other employees, the chief draftsmen,professional employees, guards, watchmen, and supervisors as definedin the Act.If a majority of the employees in the voting group selects the Peti-tioner, they will be taken to have indicated their desire to constitutea separate appropriate unit and the Regional Director conducting the8 The Sheffield Corporation,108 NLRB 349.8Theexpeditersare primarily concerned with routing the Employer's product throughthe.various production stages and checking for material shortagesThey are usually in-cluded in production and maintenance units as plant clerical employees.General ElectricCompany,106 NLRB 364. Theinspectorscheck machines and tools used in the fabrica-tion of the product as well as the product itself.The Board usually includes such em-ployees in a production and maintenance unit.Palmer Manufacturing Company,103NLRB 336;Bell Aircraft Corporation,96 NLRB 1211.Toolmakersor toolroom employeesare customarily included in a separate craft or production and maintenance unitA PControls Corporation,108 NLRB 593;Mendon Company, It B. M. Divaalon,108 NLRB310;United Screw and Bolt Corporation,106 NLRB 1308.10GeneralElectric Company,89 NLRB 726, 734. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection is instructed to issue a certification of representatives to thePetitioner for such unit, which the Board, under such circumstances,finds to be appropriate for purposes of collective bargaining.On theother hand, if a majority of the employees in the voting group votefor the Intervenor, they will be taken to have indicated their desireto remain part of the existing unit currently represented by the Inter-venor, and the Regional Director will issue a certification of resultsof election to that effect.[Text of Direction of Election omitted from publication.]CAMPBELL SOUP COMPANYandDISTRICT No. 8, INTERNATIONAL ASSO-CIATION 1 OF MACHINISTS AFLandDISTRICT No. 8, INTERNATIONALASSOCIATION OF MACHINISTS, AFLandLOCAL 194, FOOD, TOBACCOAND AGRICULTURAL 2 DIVISION OF THE DISTRIBUTIVE, PROCESSING ANDOFFICE WORKERS OF AMERICA, CIOandPIPE FITTERS' ASSOCIATION,LOCAL UNION 597,3 UNITED ASSOCIATION, A. F. OF L.andLOCAL 194,FOOD, TOBACCO AND AGRICULTURAL DIVISION OF THE DISTRIBUTIVE,PROCESSING AND OFFICE WORKERS OF AMERICA, CIO, PETITIONERS.CasesNos. 13-RC-3679, 13-RC-3686, 13-RC-3710, 13-RC3715,and 13-RC-3731. July 28,1954Decision,Direction of Elections,and OrderUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Rush F. Hall, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.43.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.At approximately 1: 30 p. in. on December 1, 1953, the Employerand DPO executed a memorandum agreement extending their re-cently expired contract for the production and certain maintenance1Herein called IAM.2Herein called DPO.8Herein called Pipe Fitters.4DPO was permitted to intervene at the hearing in Cases Nos. 13-RC-3679, 13-RC-3686,and 13-RC-3715, and IAM was permitted to intervene in Cases Nos. 13-RC-3710 and13-RC-3731.109 NLRB No. 83.